Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the detection system as recited in either claim 1 or claim 15, or the motor vehicle as recited in claim 14.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Rice (US 2018/0015908), to further include the arrangement of the at least one cleaning device, the at least one curved outer surface, the delivery manifold, and the plurality of fluid dispensing orifices.  In contrast to the claimed invention, Rice discloses a LIDAR sensor (390, 392) and a LIDAR cleaning device (300) with slit opening (370) radially spaced from an outer edge of the LIDAR sensor to eject air toward the LIDAR sensor (Figures 3E, 3F).  The LIDAR sensor can also be cleaned by a set of nozzle devices positioned around the LIDAR cleaning device to eject fluid to the LIDAR sensor, the nozzle devices being radially spaced apart from the LIDAR sensor (Figure 3G: 380-382).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711